                                           Case 3:18-cv-05031-EMC Document 215 Filed 12/19/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       HONG KONG UCLOUDLINK                              Case No. 18-cv-05031-EMC(LB)
                                           NETWORK TECHNOLOGY LIMITED, et
                                  12       al.,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13                     Plaintiffs,
                                                                                             Re: ECF Nos. 211 and 212
                                  14              v.

                                  15       SIMO HOLDINGS INC., et al.,
                                  16                     Defendants.

                                  17

                                  18                                            INTRODUCTION

                                  19        The parties filed two discovery letters with two disputes.1 First, the defendants want apex

                                  20   depositions of two uCloudlink employees: Zhiping Peng (a Director of uCloudLink (America) and

                                  21   the Chairman of the Board of uCloudlink Group, Inc., the plaintiffs’ corporate parent) and

                                  22   Zhigang Du (a Director and the Chief Operating Officer of uCloudlink Group, Inc.). Second, the

                                  23   plaintiffs want the court to compel the defendants to produce technical documents responsive to

                                  24   their requests for production (RFPs). The court can decide the disputes without oral argument.

                                  25   Civil L.R. 7-1(b).The court denies the apex depositions (for now) and directs a further process for

                                  26

                                  27
                                       1
                                         Discovery Letters – ECF Nos. 211, 212. Citations refer to material in the Electronic Case File
                                  28   (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 18-cv-05031-EMC (LB)
                                            Case 3:18-cv-05031-EMC Document 215 Filed 12/19/20 Page 2 of 4




                                   1   the RFPs. Also, the parties have raised the issues sufficiently to preserve them, and in the last

                                   2   section of the order, the court extends the time to raise further disputes.

                                   3

                                   4                                                 ANALYSIS

                                   5   1. Apex Depositions

                                   6         On this record, and given that other witnesses will be deposed, the court denies the request for

                                   7   the apex depositions.

                                   8         “When a party seeks the deposition of a high-level executive (a so-called ‘apex’ deposition),

                                   9   courts have ‘observed that such discovery creates a tremendous potential for abuse or

                                  10   harassment.’” Jensen v. BNSF Rwy. Co., No. 3:13-cv-05955-HSG (LB), 2015 WL 3662593, at *2

                                  11   (N.D. Cal. May 19, 2015) (quoting Apple Inc. v. Samsung Elecs. Co., Ltd., 282 F.R.D. 259, 262–

                                  12   63 (N.D. Cal. 2012)). “The court therefore has discretion to limit discovery where the discovery
Northern District of California
 United States District Court




                                  13   sought can be obtained from some other source that is more convenient, less burdensome, or less

                                  14   expensive.” Id. (cleaned up). “In determining whether to allow an apex deposition, courts consider

                                  15   (1) whether the deponent has unique first-hand, non-repetitive knowledge of the facts at issue in

                                  16   the case and (2) whether the party seeking the deposition has exhausted other less intrusive

                                  17   discovery methods.” Id. at *3. “A party seeking to prevent a deposition carries a heavy burden to

                                  18   show why discovery should be denied.” Id. “Thus, it is very unusual for a court to prohibit the

                                  19   taking of a deposition altogether absent extraordinary circumstances.” Id. “When a witness has

                                  20   personal knowledge of facts relevant to the lawsuit, even a corporate president or CEO is subject

                                  21   to deposition.” Id. “A claimed lack of knowledge, by itself it is insufficient to preclude a

                                  22   deposition.” Id. (quoting Apple, 282 F.R.D. at 263).

                                  23         The plaintiffs contend that Messieurs Peng and Du do not have unique first-hand knowledge of

                                  24   the topics, which are quoted in the letter brief, and the topics will be covered by other witnesses and

                                  25   are the subject of the defendants’ many Rule 30(b)(6) topics.3 The topics are covered by other

                                  26

                                  27

                                  28   3
                                           Discovery Letter – ECF No. 211 at 2.

                                       ORDER – No. 18-cv-05031-EMC (LB)                    2
                                            Case 3:18-cv-05031-EMC Document 215 Filed 12/19/20 Page 3 of 4




                                   1   witnesses and in the Rule 30(b)(6) topics.4 The other deponents include Wen Gao, Zhihui Gong, and

                                   2   Zhu Tan, all with knowledge of the topics.5 The plaintiffs have established that the apex depositions

                                   3   are not necessary. Cf. Affinity Labs of Texas v. Apple, Inc., C 09-4436 CW (JL), 2011 WL 1753982,

                                   4   at *6 (N.D. Cal. May 9, 2011) (“Courts generally require interrogatories, request for admission, and

                                   5   depositions of lower level employees before allowing the deposition of an apex witness”).

                                   6         If after the other discovery is completed, the defendants have identified topics uniquely known

                                   7   by Messieurs Peng and Du, then they may raise those topics in a new letter brief. The court deems

                                   8   the issue preserved under Civil Local Rule 37-3 and thus can address it after the other depositions.

                                   9   In the last section of the order, the court addresses the timing for raising future disputes.

                                  10

                                  11   2. RFP Nos. 10, 24–26, 40, 74–76, and 79

                                  12         The parties dispute the extent and timeline of production for some of the plaintiffs’ RFPs. The
Northern District of California
 United States District Court




                                  13   plaintiffs contend that the defendants’ production has been selective and that they have admitted

                                  14   that they have produced “versions” of documents that they believed provided “sufficient”

                                  15   information.6 The defendants do not dispute that the RFPs are relevant.7 They disagree that the

                                  16   parties are at an impasse, say that the plaintiffs’ demand is at the last minute, and point out that the

                                  17   plaintiffs know that it may take several months to gather documents. They continue to search for

                                  18   responsive documents and made several productions last week. They contend that the plaintiffs

                                  19   have an obligation to review produced discovery and point out deficiencies. They have not

                                  20   confirmed that they have completed their production because they are continuing their

                                  21   investigation and productions. They are willing to extend discovery to complete their productions

                                  22   and to allow the plaintiffs to identify any information that is missing.8

                                  23

                                  24   4
                                        Soskin 11/30/2020 Email, Ex. C to Discovery Letter – ECF No. 211-3 at 2; SIMO Rule 30(b)(6)
                                       Notice, Ex. D to Discovery Letter – ECF No. 211-4 at 14, 19–21, 23–25.
                                  25   5
                                        DeFosse 11/25/2020 Email, Ex. C to Discovery Letter – ECF No. 211-3 at 7; Soskin 11/23/2020
                                  26   Email, Ex. C to Discovery Letter – ECF No. 211-3 at 8.
                                       6
                                           Id. at 2.
                                  27   7
                                           Discovery Letter – ECF No. 212 at 5 (objecting to RFPS only as overbroad and unduly burdensome).
                                  28   8
                                           Id. at 3–5.

                                       ORDER – No. 18-cv-05031-EMC (LB)                   3
                                         Case 3:18-cv-05031-EMC Document 215 Filed 12/19/20 Page 4 of 4




                                   1      Given the district judge’s extension of the deadline for residual discovery to January 8, 2021,

                                   2   the court extends the deadline here to January 8 to allow the defendants to complete their ongoing

                                   3   productions and for the plaintiff to identify any deficiencies. Within seven days after the plaintiffs

                                   4   identify the deficiencies (or, if that date falls during the holidays, by January 11, 2021), the

                                   5   defendants must propose their timeline for completing any additional productions. The court

                                   6   deems the issue preserved under Civil Local Rule 37-3 and thus can address it after the parties

                                   7   have completed this process.

                                   8

                                   9   3. Future Discovery Disputes

                                  10      The court recognizes that under Civil Local Rule 37-3, the parties had timing issues that forced

                                  11   the filing of their discovery letters. The letters suffered somewhat from the parties’ talking past

                                  12   each other. It is not a good use of anyone’s resources (including the court’s) to have rushed
Northern District of California
 United States District Court




                                  13   disputes. The district judge has extended the deadline for residual fact discovery to January 8,

                                  14   2021. The parties now have seven days after January 8 (or any further extended date) to raise any

                                  15   disputes. Also, because the issues are raised and preserved, the parties may stipulate to extend the

                                  16   deadline for the production of information responsive to the RFPs.

                                  17      The parties may not file any discovery letters until January 8, 2021. That will allow the parties

                                  18   to confer more meaningfully and will spare everyone.

                                  19

                                  20                                              CONCLUSION

                                  21      This disposes of ECF Nos. 211 and 212.

                                  22      IT IS SO ORDERED.

                                  23      Dated: December 19, 2020

                                  24                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  25                                                     United States Magistrate Judge
                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-05031-EMC (LB)                   4
